The judgment of tfro court (King, J. absent,) was pronounced by
Rost, J.
This suit was brought by attachment upon a promissoiy note of the defendant, who is a citizen of the State of Arkansas, subscribed and made payable in the State of Mississippi. At the time of the institution of this suit more than five years had elapsed after the note became due, and the defence set up is the plea of prescription, under art. 3505 C. C.
The case is before us on the appeal of the defendant, and the only question it presents is, whether the action, not having been commenced within the period jpresgribed by the laws of Louisiana, can'now be maintained under the statute of *236limitations of the State of Mississippi. As the defendant lived in Arkansas at the time be became a party to the note, the plaintiff did not contemplate that he should bring or keep himself within the jurisdiction of Mississippi, and he cannot be considered as having done any act by which his creditor has been prevented from collecting his debt.
Under the circumstances, we consider the defendant as protected by art. 3505, the general rule being that the law of the forum governs the prescription of actions. Newman v. Goza, 2 An. 642. Story, Conflict of Laws, § 576, 577. Union Cotton Manufactory v. Lobdell, 7 Mart N. S. 108.
It is, therefore, ordered that the judgment in this ease be reversed, and that there be judgment in favor of the defendant, with coats in both courts.